Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10,11,14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lipshitz USPN 6007579.
Lipshitz discloses in Figures 1-4 an intraocular lens (IOL) comprising a lens portion 24 and a peripheral member 11 having a shape that is rotationally asymmetric about the optical axis of the lens portion.  The lens portion is configured to rotate within the peripheral member.
Regarding claim 11, the peripheral member is formed as a ring having haptics 18 in which the lens portion is configured to rotate within the ring.
Regarding claim 14, the shape of the peripheral member is one which when rotated around the optical axis coincides with itself only after a full 360 degree rotation.

Claim(s) 10,11,14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Langerman USPN 5628795.
Langerman discloses (see abstract, Figures 9-14,16,18-26) an intraocular lens (IOL) comprising a lens portion and a peripheral member 16-16i,20a,39 having a shape that is rotationally asymmetric about the optical axis of the lens portion.  The lens portion is configured to rotate within the peripheral member.
Regarding claim 11, the peripheral member is formed as a ring having haptics 18 (Figures 9-10) in which the lens portion is configured to rotate within the ring.
Regarding claim 14, the shape of the peripheral member is one which when rotated around the optical axis coincides with itself only after a full 360 degree rotation.  Langerman discloses rings having 3 holes 31 or haptics/barbs 27 on half of the ring, as well as open or telescoping rings (Figures 18-24).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lipshitz as applied to claim 10,11,14 above, and further in view of Eggleston USPUB 20040148022.
Lipshitz is silent as to each of the ring and lens portion comprising alignment marks.  Eggleston teaches modular IOL’s having a lens portion rotatable within a peripheral ring may include alignment marks on both structures to provide enhanced optical correction by aligning the markings as desired.  See paragraph [0082].  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the IOL of Lipshitz to further include alignment marks on each of the ring and lens portion in order to provide rotational alignment means for optical correction as known in the art.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langerman as applied to claim 10,11,14 above, and further in view of Eggleston USPUB 20040148022.
Langerman discloses alignment marks for the ring (See Figure 11-13,16,18-26), but is silent as to each of the ring and lens portion comprising alignment marks.  Eggleston teaches modular IOL’s having a lens portion rotatable within a peripheral ring may include alignment marks on both structures to provide enhanced optical correction by aligning the markings as desired.  See paragraph [0082].  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the IOL of Langerman to further include alignment marks on each of the ring and lens portion in order to provide rotational alignment means for optical correction as known in the art.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774